Citation Nr: 1106954	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for hearing 
loss in the right ear. 

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for hearing loss in the 
left ear. 

5.  Entitlement to service connection for rectus diastasis 
(claimed as a hernia). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to April 
1980 and from June 2004 to December 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from 
rating decisions dated in May and July 2006. 

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation. There must be cogent evidence of unemployability in 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In the instant case, the holding of Rice is inapplicable since 
the evidence of record shows that the Veteran is currently 
working.  Further, the Veteran has not alleged that he has been 
rendered unemployable because of his service-connected 
disabilities.  As such, consideration of TDIU is not deemed 
warranted.

The issues of entitlement to service connection for bilateral 
hearing loss and for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's rectus diastasis began while on active duty.

2.  The objective medical evidence has not shown instability in 
the Veteran's right knee disability on clinical testing.

3.  The Veteran has demonstrated range of motion in his right 
knee from 0 to more than 100 degrees, even contemplating 
functional limitation.

4.  The evidence does not show effusion in the Veteran's right 
knee.

5.  The Veteran's main right knee symptom is pain.


CONCLUSIONS OF LAW

1.  Criteria for service connection for rectus diastasis have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

 2.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5010, 5257, 5258, 5259, 5260, 5261 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.
 
In this case, the Veteran filed a claim for a hernia.  It is not 
disputed that the Veteran does not actually have a hernia; 
rather, the medical evidence shows that he has developed a 
condition known as rectus diastasis, which in some ways mirrors 
the effects of a hernia.  

The Board recognizes that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  As such, the Board has 
recharacterized the issue of entitlement to service connection 
for hernia as entitlement to service connection for rectus 
diastasis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's 
identification of the benefit sought does not require any 
technical precision).  

The Veteran's claims file has also been reviewed, including 
service treatment records from both periods of service.  Prior to 
being activated in June 2004, there is no evidence that the 
Veteran had experienced any abdominal separation that was later 
diagnosed as rectus diastasis.  

For example, on a medical examination in March 1996, the Veteran 
abdomen was found to be normal.  The Veteran also specifically 
denied having then or having ever had a rupture/hernia on a 
medical history survey completed in conjunction with the 
examination.

On a report of medical assessment in November 2005, the Veteran 
reported that he was concerned about a hernia.  The Veteran was 
discharged from active duty in December 2005.  

In January 2006, Dr. Bridges wrote a letter to a Dr. Wight, 
explaining that he saw the Veteran for a bulge that ran from his 
xyphoid to his umbilicus.  Dr. Bridges asserted that such a 
condition was frequently confused for a hernia, but he believed 
that it was rectus diastasis, explaining that it did not 
represent a true hernia and did not need to be repaired except 
for cosmetic reasons.  Dr. Bridges did not believe any weight 
restrictions were required, noting that if the fascia was going 
to tear through, it was going to tear through.  Dr. Bridges 
recommended several exercises, and referred the Veteran to Dr. 
Wight.

In a March 2006 letter, Dr. Wight indicated that he had seen the 
Veteran on several occasions and had referred the Veteran for an 
evaluation of his mid abdominal wall defect, which he assessed as 
rectus diastasis.  Dr. Wight explained that this did not 
represent a true hernia and did not need acute repair.  He stated 
that the Veteran should be able to return to work without any 
weight restrictions, and he asserted that this condition did not 
require any special restrictions and would not prevent the 
Veteran from working full-time.   

While rectus diastasis may not require any acute repair or work 
restriction, it nevertheless appears to be an anatomical change 
(an abdominal separation) in the Veteran.  This change occurred 
while he was on active duty and appears to be permanent.  As 
such, regardless of whether or not it is symptomatic, the rectus 
diastasis nevertheless is present and should be considered a 
disability for VA purposes.  Given this conclusion, the criteria 
for service connection for rectus diastasis have been met, and 
the Veteran's claim is granted.
	
II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
The Veteran's right knee is currently rated at 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, based on a finding of 
arthritis with limitation of flexion. 

Arthritis shown by x-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used to rate 
traumatic arthritis, directs that the evaluation of arthritis be 
conducted under Diagnostic Code 5003, which states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence 
of limitation of motion, x-ray evidence of arthritis involving 
two or more major joints or joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent rating, 
while x-ray evidence of arthritis involving two or more major 
joint groups without occasional incapacitating exacerbations will 
warrant a 10 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note 1.  

In this case, although there is x-ray evidence of arthritis, the 
Veteran is already in receipt of a compensable rating for his 
right knee disability under a limitation of motion code.  
Therefore, a separate rating is not warranted under the 
diagnostic criteria for arthritis.    

The issue then becomes whether the Veteran has shown that the 
range of motion in his right knee is sufficiently limited that a 
rating in excess of 10 percent would be warranted.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
assigned when flexion of the leg is limited to 60 degrees; a 10 
percent rating is assigned when flexion is limited to 45 degrees; 
a 20 percent rating is assigned when flexion is limited to 30 
degrees; and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.    
 
Under DC 5261, a noncompensable rating is assigned when extension 
of the leg is limited to 5 degrees; a 10 percent rating is 
assigned when extension of the leg is limited to 10 degrees; and 
a 20 percent rating is assigned when extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

Standard range of knee motion is from 0 degrees (extension) to 
140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

In a statement received in November 2005, the Veteran indicated 
that his service connected right knee disability had worsened.

The Veteran was seen in March 2006 by a private doctor, Dr. 
MacNaughton, who noted that the Veteran reported having swelling 
and pain over the past year.  It was noted that the Veteran 
worked in a boat factory at that time and was on his feet all 
day.  The Veteran denied any recent knee treatment.  On 
examination, the Veteran demonstrated range of motion from 0-140 
with no joint line tenderness.  Dr. MacNaughton indicated that 
the Veteran had a negative McMurray's test.  There was tenderness 
over the superolateral border of the Veteran' patella.  X-rays 
showed bone spurs.  The Veteran was diagnosed with right knee 
patellofemoral osteoarthritis.

The Veteran was subsequently provided with a VA examination in 
April 2006 at which he reported continuous pain in his knees.  
The Veteran did not limp or use assistive devices or braces.  The 
Veteran's activities of daily living were not affected, but 
recreation and chores were limited somewhat to accommodate the 
knee pain, and he had to avoid certain activities at work.  On 
examination, there was no redness, heat, swelling or effusion 
noted.  The patella was in the normal position and tracts 
normally without crepitation.  The cruciate and collateral 
ligaments were tight, and McMurray testing was negative.  The 
Veteran demonstrated range of motion from 0-135 degrees.  The 
examiner stated that there was pain in the last 15 degrees of 
movement and repetitive motion did cause some fatigue and 
weakness.  The examiner diagnosed the Veteran with 
osteoarthritis.

Additional VA and private treatment records were reviewed, but no 
additional range of motion measurements were provided for the 
Veteran's right knee.

As such, on the two occasions that the range of motion of the 
Veteran's right knee has been measured during the course of his 
appeal, he has demonstrated full extension and flexion to at 
least 135 degrees.  Because he consistently demonstrated full 
extension, the Veteran has not shown the 5 degrees of loss of 
extension that is required for even a noncompensable rating.  
Similarly, the Veteran demonstrated pain-free flexion to at least 
120 degrees (as the examiner stated that there was pain in the 
last 15 degrees of movement) which greatly exceeds the 60 degree 
limit for even a noncompensable rating.  Thus, the limitation of 
motion caused by the Veteran's service-connected left knee 
disability is insufficient to mandate a rating in excess of the 
10 percent initial rating that is already assigned for his right 
knee.  

In reaching this conclusion, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the body 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and must 
be manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

It is noted that the Veteran has complained about pain in his 
knees.  However, there is no indication that the pain has so 
functionally limited motion in his right knee that it would merit 
a rating in excess of 10 percent based on either limitation of 
extension or limitation of flexion.  For example, at his VA 
examination in April 2006, the examiner found that range of 
motion was painful in the last 15 degrees of movement (and since 
he demonstrated 135 degrees of flexion), meaning that he had pain 
free flexion that clearly exceeded 100 degrees and therefore the 
Veteran's knee pain has not been shown to cause sufficient 
functional limitation to justify a rating in excess of the 10 
percent that is currently assigned.  The examiner did indicate 
that repetitive motion caused some additional weakness and 
fatigue, but it was not shown that either the weakness or fatigue 
functionally limited the range of motion in the Veteran's right 
knee to a compensable level.  Therefore, a rating in excess of 10 
percent is not warranted for the right knee disability based on 
functional loss.

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  However, 
a separate rating must be based on additional compensable 
disability.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  
Under 38 C.F.R. § 4.71a, DC 5257 (2010), a 10 percent rating is 
assigned for slight impairment of the knee involving either 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for either moderate subluxation or moderate 
lateral instability, and a 30 percent rating is assigned for 
severe subluxation or severe lateral instability.  

In this case, a review of the medical and lay evidence fails to 
show that the Veteran has either instability or subluxation in 
his right knee as a result of his service-connected disability.  

In March 2006 Dr. MacNaughton indicated that the Veteran had a 
negative McMurray's test (which is a test of stability).  

A month later, at his VA examination in April 2006, it was noted 
that the Veteran did not limp or use assistive devices or braces.  
The Veteran's right knee patella was in the normal position and 
tracked normally without crepitation.  The cruciate and 
collateral ligaments in the Veteran's right knee were tight, and 
McMurray testing was again negative.  

Additional VA and private records were reviewed, but did not show 
any evidence of instability in the Veteran's right knee.

As such, the evidence of record does not show that a separate 
rating is warranted based on instability of the right knee.

Because the Veteran underwent a meniscectomy in service, the 
Board has considered whether a higher rating might be warranted 
under either Diagnostic Code 5258 or 5259.  Under Diagnostic Code 
5258, a 20 percent disability evaluation is assigned for 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  In this case, while the Veteran has 
reported considerable pain in his knee, he has not reported 
frequent episodes of locking or effusion.  In fact, at his VA 
examination in April 2006, the examiner found no redness, heat, 
swelling or effusion, and the Veteran denied locking or giving 
way.  As such, a rating under Diagnostic Code 5258 is not 
appropriate in this case as "locking," pain, and effusion are 
not all shown by the evidence of record.

Under Diagnostic Code 5259, a 10 percent disability evaluation 
may be assigned for removal of semilunar cartilage that is 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  It is 
noted that symptoms may include, swelling, popping, locking, 
giving way sensation or catching.  However, in this case, the 
Veteran's primary reported symptom is pain, which is contemplated 
in the rating he receives based on limitation of motion.  At his 
VA examination, no swelling was found, and there was no locking 
alleged.  While it is not disputed that the Veteran's knee is 
painful, the Board concludes that to assign a separate rating 
under Diagnostic Code 5259 would constitute "pyramiding" as the 
Veteran would essentially be getting two ratings based on right 
knee pain.  See 38 C.F.R. § 4.14.  This is because the rating 
under Diagnostic Code 5260 is premised on painful motion, and the 
rating under Diagnostic Code 5259 would also be based on pain.  
Because pyramiding is precluded by regulation, a separate rating 
under Diagnostic Code 5259 is not warranted.

Therefore, having reviewed the evidence of record, a schedular 
rating in excess of 10 percent is simply not warranted for the 
Veteran's right knee disability. 

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's right knee 
disability that would render the schedular criteria inadequate.  
The Veteran's main symptom is pain which is contemplated in the 
rating assigned.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  To the extent that the Veteran argues that his knee pain 
causes interference with employment, the fact remains that some 
interference with employment is contemplated by the disability 
rating that is currently assigned.  Furthermore, the Veteran 
continues to work.

Accordingly, an extraschedular rating is not warranted.  

Therefore, a rating in excess of 20 percent on either a schedular 
or extraschedular basis for the Veteran's right knee disability 
is denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

With regard to the claim for service connection for rectus 
diastasis, a detailed discussion of VA's various duties to notify 
and assist is unnecessary (because any potential failure of VA in 
fulfilling these duties is harmless error).
 
With regard to the claim for the Veteran's right knee, required 
notice was provided by a letter dated in January 2006, which 
informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is noted that the Veteran 
identified several private doctors who treated him for hearing, 
for rectus diastasis, and for PTSD, and these records are being 
sought on remand.  However, the Veteran has not alleged receiving 
any additional VA or private treatment for his knees, beyond the 
treatment records that have already been obtained, and his 
private doctor stated that the Veteran had not received any 
recent knee treatment in March 2006.  As such, the Board is not 
aware of any records of knee treatment that have not already been 
obtained.  The Veteran was also offered the opportunity to 
testify at a hearing before the Board, but he declined. 

The Veteran was provided with a VA examination (the report of 
which has been associated with the claims file).  It is noted 
that the Veteran's representative argued in his January 2011 
statement that a new examination is required when a Veteran 
alleges that his disability is worse since his last examination.  
The Board does not disagree with this statement.  However, having 
reviewed the Veteran's statements since April 2006, the Board has 
not found that the Veteran has made such an allegation.  In fact, 
the only time during the course of his appeal that the Veteran 
alleged worsening of his right knee was in March 2006, shortly 
before he was provided with a VA examination.  Furthermore, the 
Veteran's representative has not actually alleged that the 
Veteran's right knee disability has worsened since April 2006, 
rather the representative pointed out that if a disability 
worsened then an examination would be warranted.  However, this 
is a generic statement and not specific to this Veteran.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  Here, there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's right knee disability 
since the April 2006 VA examination.  The Board finds the VA 
examination to be thorough and adequate upon which to base a 
decision with regard to the Veteran's right knee claim.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for rectus diastasis is granted.

A rating in excess of 10 percent for a right knee disability is 
denied.






(CONTINUED NEXT PAGE)



REMAND

A review of the record discloses a need for further development 
prior to final appellate review.  

PTSD

The Veteran believes that he has PTSD as a result of his service 
in Operation Iraqi Freedom, and he reports that he was diagnosed 
with PTSD by Dr. Wight, although no records indicating such a 
diagnosis have yet been obtained.  Additionally, VA treatment 
records show that the Veteran responded "Yes" to a number of 
questions on a PTSD screen conducted in April 2006, and a 
depression screen was also positive that day.  

In a statement received in March 2006, the Veteran listed a 
number of symptoms that he believed were indicative of PTSD.  
These included braking at traffic approaching on a side street, 
avoidance of crowds, fear of loud noises, needing to sit facing 
the door in restaurants, and isolating from his family.

The Veteran has also reported several stressors.  For example, in 
March 2006, the Veteran stated that while stationed at FOB 
Anaconda on August 19, 2005 they were hit with mortars.  He also 
reported that his convoy that was headed between Fort Anaconda 
and Fort Campbell was ambushed by IEDs.  

In a separate stressor statement that was also received in March 
2006, the Veteran reported getting ambushed with IEDs and small 
arms fire, and he listed several servicemen who were killed or 
injured during the incidents.  Apparently one was wounded January 
5, 2005 and the other was killed on April 15, 2005.  

The Board notes that the regulations (38 CFR § 3.304(f)(3)) 
regarding claims of entitlement to service connection for PTSD 
were recently amended to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  

The primary result of the amendment is the elimination of the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that:  (1) a VA psychiatrist or psychologist, or 
contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms must be 
medically related to the claimed stressor by a VA psychiatrist or 
psychologist, or contract equivalent.  

A recent VBA fast letter advised that if the review of an 
application for benefits discloses a compensation claim for PTSD 
and the Veteran's DD-Form 214 verifies service in a location that 
would involve 'hostile military or terrorist activity' as 
evidenced by such awards as an Iraq Campaign Medal, Afghanistan 
Campaign Medal, or Vietnam Service Medal, this evidence would be 
sufficient to schedule the Veteran for a VA psychiatric 
examination.  See VBA Fast Letter 10-05 (Jul. 16, 2010).  

In this case, the Veteran's DD-214 reveals that he served in 
Kuwait/Iraq from November 2004 to October 2005, during which he 
was in an imminent danger pay area; and the Veteran has indicated 
that his stressors are related to his time in Iraq.  

Given the recent amendments to 38 CFR § 3.304(f)(3) that have 
eased the stressor requirements, and given the fact that the 
Veteran's stressors are related to a fear of hostile military 
activity, the Board concludes that a VA examination is warranted.

This should be done.

Hearing loss 

The Veteran initially filed for service connection for hearing 
loss in his right ear in April 1980.  His claim was denied as it 
was found that his hearing loss in his right ear had existed 
prior to service and had not been aggravated by military service.  
Essentially, hearing loss in the right ear was identified on the 
Veteran's enlistment physical in July 1972 (specifically he had a 
decibel loss of 40 at 4,000 Hz).  Hearing in his left ear was 
shown to be normal.  In December 1978, the Veteran underwent 
another audiogram which showed that he had a decibel loss of 40 
in the right ear and 65 in the left ear at 4,000 Hz.

Following active duty, the Veteran worked in the manufacturing of 
boats.  In June 2004 his National Guard unit was activated and 
they were subsequently deployed to Iraq.  In April 2004, the 
Veteran underwent audiometric testing which shows what appears to 
be significant hearing loss.  The Veteran then deployed to Iraq 
where he had routine military noise exposure.  Following 
deployment, the Veteran underwent audiometric testing once again, 
but it is unclear whether the audiogram actually shows 
aggravation.  

The Veteran contends that his hearing is significantly worse 
since returning from Iraq.  In a statement received in March 
2006, the Veteran indicated that he had military noise exposure 
from loud arms fire, roadside bombs, and artillery fire while 
stationed in Iraq.  

It is noted that the Veteran failed to report to a VA audiology 
examination previously, and his claim was then denied.  However, 
the Veteran reported that he was never informed of the 
examination, and the Board concludes that the Veteran should be 
given a second chance to attend an examination. 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any private treatment he has 
received since April 1980.  Then obtain any 
identified records that are not yet in the 
Veteran's claims file, including any 
treatment records from Dr. Wight, Dr. 
Bridges, and Dr. Hoffman that were identified 
in a letter to Congressman Duncan in July 
2007.

2.  Provide the Veteran notice explaining the 
new criteria in 38 CFR § 3.304(f)(3) for 
evaluating claims for service connection for 
PTSD.

3.  Schedule the Veteran for a VA psychiatric 
examination with a psychiatrist or 
psychologist.  The Veteran's claims file 
should be provided, and a complete rationale 
should be provided for any opinion expressed.  

The examiner should diagnose any current 
psychiatric disability, to include PTSD and 
depression, and then should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
any current psychiatric disability either 
began during or was otherwise caused by the 
Veteran's military service (from April 1974 
to April 1980 and from June 2004 to December 
2005).  

In particular the examiner should determine 
whether the Veteran meets the DSM-IV criteria 
for a diagnosis of PTSD; and, if so, the 
examiner should provide an opinion as to 
whether the Veteran's claimed stressors from 
his time serving in Iraq are adequate to 
support a diagnosis of PTSD pursuant to the 
DSM-IV.

4.  Schedule the Veteran for a VA 
audiological examination.  The Veteran's 
claims file should be provided, and a 
complete rationale should be provided for any 
opinion expressed.

After reviewing the Veteran's claims file and 
conducting appropriate audiological testing, 
the examiner should answer the following 
questions:

A)  Is it at least as likely as not (50 
percent or greater) that hearing loss in the 
Veteran's right ear, which was 

present at entry into service in 1972 was 
aggravated by his military service from 1972 
until 1980 ("aggravation" means that a 
disability which existed prior to service was 
permanently worsened by a Veteran's military 
service, and that such worsening was beyond 
the natural progression of the condition);

B)  Is it at least as likely as not (50 
percent or greater) that hearing loss in the 
Veteran's right ear, which was present at 
entry into service in June 2004 was 
aggravated by his military service from June 
2004 to December 2005;

C)  Is it at least as likely as not (50 
percent or greater) that hearing loss in the 
Veteran's left ear either began during or was 
otherwise caused by his military service from 
1972 until 1980;

D)  Is it at least as likely as not (50 
percent or greater) that hearing loss in the 
Veteran's left ear, which was present at 
entry onto active duty in June 2004, was 
aggravated by his military service from June 
2004 to December 2005.

5.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


